Affirmed as Modified; Opinion Filed September 25, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00106-CR

                              MARKELLE GAINER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. F11-72319-H

                              MEMORANDUM OPINION
                           Before Justices Bridges, Francis, and Myers
                                    Opinion by Justice Myers

       Markelle Gainer appeals his conviction, following adjudication of his guilt, for

continuous violence against the family. See TEX. PENAL CODE ANN. § 25.11(a), (c) (West 2011).

The trial court assessed punishment at ten year’s imprisonment. On appeal, appellant’s attorney

filed a brief in which he concludes the appeal is wholly frivolous and without merit. The brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a

professional evaluation of the record showing why, in effect, there are no arguable grounds to

advance. See High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978).

Counsel delivered a copy of the brief to appellant. We advised appellant of his right to file a pro
se response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21

(Tex. Crim. App. 2014) (identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       Although not an arguable issue, we note the judgment adjudicating guilt incorrectly

reflects there was a plea bargain agreement, when, in fact, appellant entered an open plea of true

to the allegations in the motion to adjudicate. Accordingly, we modify the section of the

judgment adjudicating guilt entitled “terms of plea bargain” to state “open.” See TEX. R. APP. P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813
S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref'd).

       As modified, we affirm the trial court’s judgment adjudicating guilt.




                                                     /Lana Myers/
                                                     LANA MYERS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
150106F.U05




                                               -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


MARKELLE GAINER, Appellant                          Appeal from the Criminal District Court
                                                    No. 2 of Dallas County, Texas (Tr.Ct.No.
No. 05-15-00106-CR        V.                        F11-72319-I).
                                                    Opinion delivered by Justice Myers,
THE STATE OF TEXAS, Appellee                        Justices Bridges and Francis participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered this 25th of September, 2015.




                                              -3-